Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 1 of 14

EXHIBIT 1

 

Government of Puerto Rico
DEPARTMENT OF STATE

San Juan, Puerto Rico

CERTIFICATE OF REGISTRY

|, KENNETH D. McCLINTOCK, Secretary of State of the Government of Puerto
Rico;

CERTIFY: That METRO PAVIA HEALTH SYSTEM, INC., register number 305979
, is a Domestic For Profit Close Corporation organized under the laws of Puerto
Rico on this 9th of November, 2011 at 08:04 a.m..

IN WITNESS WHEREOF, | hereby sign
this certificate, in the City of San Juan,
Puerto Rico, today, 9th of November,

20111. NB. dlonb

KENNETH D. McCLINTOCK
Secretary of State

 

368343 - $ 110.00
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 2 of 14

EXHIBIT 2

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

MR. SALVADOR HERRERA CRUZ
Plaintiff,

Vs.

BIO-MEDICAL APPLICATIONS OF
ARECIBO, INC.; FRESENIUS MEDICAL
CRE HOLDINGS, INC.; RB FUELING
LIMITED, LLC.; MATHEW BARGO; DR.
SUSONI HEALTH COMMUNITY CORP.;
METRO PAVIA HEALTH SYSTEM, INC.;
UNIVERSL GROUP INC.DBA UNIVERSAL
INSURANCE COMPANY; JOHN DOE AND
RICHARD DOE; AND XYZ INSURANCE
COMPANY

Defendants

 

 

Civil No. 3:19-CV-01582 (PAD)

Tort; Damages; Personal Injury;
Diversity;
Trial by Jury Demanded

UNSWORN DECLARATION UNDER PENALTY OF PERJURY

1, lan Edgardo Guillen Marichal, of legal age, in my capacity as Chief Financial Officer

for Metro Pavia Health System, Inc. (“Metro Pavia Health System”) declare under penalty of

perjury that, to the best of my knowledge:

1. My name and other personal circumstances are the ones above. | affirm that I am currently

serving as Chief Financial Officer (CFO) of Metro Pavia Health System, Inc.

2. Metro Pavia Health System Inc. is a corporation that provides consulting and advisory

services in several areas such as: human resources, marketing, finance, public relations,

physical plant, contracts, information system and medical utilization.

3. MPHS, does not have a license and has never been licensed to operate health services

facilities, as provided for in Law 101 of June 26, 1965, as amended.

4. On January 1, 2016, MPHS as an independent contractor, subscribed a Consulting and

Advisory services agreement with Dr. Susoni Health Community Services d/b/a Hospital

Pavia Arecibo. The term of the agreement is five years.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 3 of 14

5. The nature of the contract is one of advisory, it is firmly established that the contract
does not constitute a delegation of Pavia Arecibo Hospital functions to Metro Pavia
Health System.

6. MPHS does not exercise any kind of control over Dr. Susoni Health Community Corp.
DBA Pavia Arecibo Hospital decisions regarding Physical Plant or other assessment
topics.

7. MPHS is not and was not involved, in any way in the design, construction, or inspection
of Pavia Arecibo fixed ladder.

8. Pavia Arecibo Hospital never required or requested Metro Pavia Health System Inc., an
assessment regarding the fixed ladder.

9. Metro Pavia Health System Inc. is not responsible for any possible act or omission of Dr.
Susoni Health Community Services Corp., who was the owner, administrator and
operator of Pavia Arecibo Hospital for the date of the alleged events.

10. MPHS is not responsible or liable for claims arising out of slip and falls or other accidents
at Pavia Arecibo Hospital premises or claims arising out of Pavia Arecibo Hospital
negligence, willful misconduct, or negligent performance of, or failure to perform, any of
its duties or obligations
11. The foregoing is based on my personal knowledge.

I declare under penalty of perjury that the foregoing is true and correct.

a pCO —

IAN EDGARDO GUILLEN
MARICHAL

Executed on October 22, 2019.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 4 of 14
EXHIBIT 3

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

In the City of HOSPITAL, Puerto Rico on January 1, 2016.
BY AND BETWEEN

THE PARTY OF THE FIRST PART: Dr. Susoni Health Community Services Corp.
D/B/A Hospital Pavia Arecibo, a corporation organized and doing business under the laws of the
Commonwealth of Puerto Rico, represented herein by its Associate Administrator, Yelitza Lucena
Quiles, Esq., married, of legal age, a resident of Guaynabo, Puerto Rico, who has the power to
execute this Agreement (the HOSPITAL).

THE PARTY OF THE SECOND PART: Metro Pavia Health System, Inc., a corporation
organized and doing business under the laws of the Commonwealth of Puerto Rico, with Employer

Identification Number 660-775124, represented herein by its authorized representative, Jamie
Rivera Pesante, married, of legal age, and a resident of San Juan, PR (the CONTRACTOR or
METRO PAVIA HEALTH SYSTEM).

 

For the purposes of this Agreement, Dr. Susoni Health Community Services Corp. D/B/A
Hospital Pavia Arecibo, shall be referred to as HOSPITAL and Metro Pavia Health System, Inc.
shall be referred to as METRO PAVIA HEALTH SYSTEM or CONTRACTOR.

The appearing parties state that they have the capacity to execute this Agreement,

wherefore they freely and voluntarily agree to the following:
INTRODUCTION

METRO PAVIA HEALTH SYSTEM has the necessary personnel and knowledge to
provide operational counseling and consulting services in the areas listed below. On its part, it is
the interest of HOSPITAL to obtain the necessary counseling in diverse areas related to its
business, without necessarily having to incur in the contracting and expenses of highly qualified
regular employees, which would entail a considerable financial impact. To that aim, METRO
PAVIA HEALTH SYSTEM and the HOSPITAL have agreed to execute this Agreement, under

the following clauses and conditions.
[initials in left margin] [initials in left margin]
‘7; 1, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate

}
/ { translation, to the best of my abilities, of the document in Spanish which I have seen.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 5 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

1. DESCRIPTION OF SERVICES. As of the date of the execution of this
agreement, METRO PAVIA HEALTH SYSTEM shall provide counseling and consulting services
to Dr. Susoni Health Community Services Corp. D/B/A Hospital Pavia Arecibo with regard to the
following areas:

Human Resources and Labor Relations
Physical Plant and Maintenance
Finance

Medical Utilization

Purchasing

Marketing

Public Relations

Risk Management

Compliance

Contracts

Operational Counseling

Legal Services

Information Systems

The duties and obligations of METRO PAVIA HEALTH SYSTEM shall essentially be
provided in the broadest and most all-encompassing terms possible. The HOSPITAL shall have
the authority to accept or reject the recommendations of METRO PAVIA HEALTH SYSTEM.
The parties sign this Agreement with the sole purpose of establishing a business relationship
between them, to provide all the counseling and consulting services in the previously listed areas.
This agreement should not be understood to constitute a delegation of these duties to the
CONTRACTOR.

2s COMPENSATION FOR SERVICES TO BE RENDERED. HOSPITAL shall
pay METRO PAVIA HEALTH SYSTEM the amount that is itemized in the accompanying
Appendix A for the services to be rendered by virtue of this Agreement.

3. DURATION OF THE AGREEMENT. This Agreement shall take effect as of its

execution and shall remain valid for five (5) years until December 31, 2020. It shall be henceforth

 

[initials in left margin] [initials in left margin] Page 2 of 8

I, Juan E. Segarra, USCCI #06-067Aranslator, certify that the foregoing is a true and accurate

| L) translation, to the best of my abilities, of the document in Spanish which I have seen.
|
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 6 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

be understood to be renewed on a month-to-month basis, unless one (1) of the two (2) parties

informs the other in writing of its intention to cancel it.

4. NATURE OF THE RELATIONSHIP. The contracting corporations herein are
independent and separate legal entities. As such, it is the intent of the parties to preserve said
relationship at all times. Accordingly, each entity shall be the sole party responsible for the
relationship between the corporation and its employees.

METRO PAVIA HEALTH SYSTEM shall independently employ the necessary human
resources to fulfill its obligations under this Agreement and shall defray its own expenses,
including transportation expenses.

METRO PAVIA HEALTH SYSTEM shall have control over the work terms and
conditions, namely, work schedule, wages, approval of leave of absence, including vacation leave,
sick leave, overtime pay, unemployment insurance, contributions to the State Insurance Fund,
labor relations, compliance with the rules and regulations applicable to the work terms and
conditions of the individuals contracted by METRO PAVIA HEALTH SYSTEM that provide
service relating to this Agreement, including those that are assigned to the HOSPITAL to provide
the services contemplated in this Agreement. Neither of the parties shall intervene in the hiring,
discipline, dismissal, wages, benefits, bonuses, or custody of personnel records of the other party.

The exclusive owner and operator of the hospital institution is the HOSPITAL. The
HOSPITAL shall maintain custody of its business records.

This Agreement should not be interpreted as one of exclusivity, wherefore the employees
of METRO PAVIA HEALTH SYSTEM may provide services to other companies, subject to and

pursuant to the agreements that these employees may have.

5. COMPLIANCE WITH HIPAA. The CONTRACTOR, when rendering services,
shall comply with all applicable laws and regulations, including, but not limited to the
requirements of the Health Insurance Portability and Accountability Act of 1996 (HIPAA) and any
amendment regarding the obligation to privacy, confidentiality, and security in the handling of

patient information.

[initials in left margin] [initials in left margin] Page 3 of 8

\,/;, I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
{ translation, to the best of my abilities, of the document in Spanish which I have seen.

1
4
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 7 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

6. MATERIALS AND EQUIPMENT. METRO PAVIA HEALTH SYSTEM shall
be the sole party responsible for providing and paying for the necessary materials and equipment
for the fulfillment of the obligations arising from this Agreement, except whenever otherwise

expressly authorized and agreed beforehand in writing.

7s PRIORITY. The CONTRACTOR pledges to prioritize the services to be rendered

to the HOSPITAL and for said services to be rendered in an efficient manner.

8. FACILITIES. The work duties shall be performed wherever their performance is
most efficient, whether on the premises of the HOSPITAL or at the facilities of METRO PAVIA
HEALTH SYSTEM. The fact that METRO PAVIA HOSPITAL assigns personnel to the facilities
or premises of the HOSPITAL shall not be interpreted as a modification of this agreement, or a
modification of the relationship between the parties and their respective employees. Regardless of
the amount of time that an employee of METRO PAVIA HEALTH SYSTEM is assigned to the
facilities of the HOSPITAL, they shall for all legal and practical effects solely and exclusively
remain an employee of METRO PAVIA HEALTH SYSTEM and not the HOSPITAL. Likewise,
should the HOSPITAL send employees to METRO PAVIA HEALTH SYSTEM for an indefinite
or extended period of time, it shall in no way or form be understood that METRO PAVIA
HEALTH SYSTEM has control over the employees of the HOSPITAL or consider itself their
employer or co-employer.

9. NO EMPLOYMENT RELATIONSHIP. The CONTRACTOR acknowledges
and accepts its condition as an independent contractor, wherefore neither the CONTRACTOR nor
its employees shall generate any type of benefit from the HOSPITAL, such as vacation time, sick
leave, disability insurance, among others. The CONTRACTOR shall be responsible for satisfying
the corresponding contributions to Federal Social Security and for obtaining its own policy with
the State Insurance Fund.

10. ADMINISTRATION. Each of the parties shall be individually responsible for the

operating costs, rights, and obligations related to its operations.
[initials in left margin] [initials in left margin] Page 4 of 8

() /;, 1, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
\/ L) translation, to the best of my abilities, of the document in Spanish which I have seen.
\
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 8 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

11. . CONSULTING. The parties expressly agree that the nature of this agreement is
one of consulting and counseling. METRO PAVIA HEALTH SYSTEM shall provide consulting
and counseling services, wherefore it shall remain at the full discretion of the HOSPITAL to fully
or partially accept or reject the recommendations received by virtue of this Agreement. It is
expressly agreed that for all pertinent legal purposes, they are distinct, different corporations with
their won legal personhood. Nothing in this agreement should be interpreted as a control on the
part of METRO PAVIA HEALTH SYSTEM with relation to the affairs regarding the operational
counseling, human resources and labor relations, physical plant and maintenance, finances, legal
advice and representation, medical utilization, purchasing, compliance, hiring, marketing, public
relations, legal services, information systems, or risk management, or any other aspect regarding
which counseling or consulting is provided. This Agreement seeks to regulate the relationship
between both parties and does not grant any rights to third parties, that are not appearing parties
herein.

12. INTELLECTUAL PROPERTY RIGHTS. Any product subject to property
rights, works, ideas, discoveries, inventions, patents, products and any other type of information
developed all or in part by METRO PAVIA HEALTH SYSTEM in relation to the services
provided shall be the exclusive property of said party. If so required, the HOSPITAL shall execute
the necessary documents to confirm the exclusive intellectual property rights of METRO PAVIA
HEALTH SYSTEM.

13. DUTY OF LOYALTY. The CONTRACTOR acknowledges that in the discharge
of its professional role it has a duty of loyalty to the HOSPITAL, which includes not having
adverse interests with the latter or its contractors. This duty includes the continuous obligation of
disclosing to the HOSPITAL any relationship with clients or third parties that could affect,
influence, or have interests that are in conflict with the HOSPITAL or its contractors. The
CONTRACTOR and/or its employees, shareholders, or officers shall not be involved, directly or
indirectly, in any activities that compete with or are in conflict with the interests of the HOSPITAL
or its contractors.

14. CONFIDENTIALITY. METRO PAVIA HEALTH SYSTEM, its employees,

agents, or representatives shall not use or benefit directly or indirectly, for personal use, or disclose

[initials in left margin] [initials in left margin] Page 5 of 8

| I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
/4 [ translation, to the best of my abilities, of the document in Spanish which I have seen.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 9 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement
or communicate in any way information that is property of the HOSPITAL and its employees,
agents, or representatives. METRO PAVIA HEALTH SYSTEM, its employees, agents, and
representatives shall protect said information and treat such as strictly confidential. This clause
shall survive the termination of this Agreement.

15. RETURNING OF DOCUMENTATION. Upon termination of the Agreement,
METRO PAVIA HEALTH SYSTEM shall return all files, notes, documents, or any other
instrument that is used, created, or controlled by METRO PAVIA HEALTH SYSTEM related to
the HOSPITAL during the term of the Agreement within 30 days of being required in writing. The
CONTRACTOR pledges not to reproduce and and to keep the information related to this
Agreement confidential. The CONTRACTOR agrees to not disclose or use for its personal benefit,
or that of third parties, any of the documents, records, reports, statistics, policies, manuals, or any
other information of the HOSPITAL during or after the term of the Agreement. In the event that
the Agreement is cancelled or expires, the CONTRACTOR pledges to return all information
provided by the Hospital and to not take it, reproduce it, appropriate, keep, or use it in any way.

16. | GUARANTEE. METRO PAVIA HEALTH SYSTEM shall provide the services
and shall fulfill the obligations assumed in this Agreement in an appropriate manner and within
the require timeframe using the knowledge and recommendations that meet the acceptable
parameters in the market and shall provide the services with a quality that is equal to or superior
to the services provided by a supplier on similar projects.

17. REMEDIES. In addition to the rights that the parties have at their disposal pursuant
to the law, should there be any breach of the clauses, terms, or conditions of this Agreement,
including those financial obligations arising from this Agreement, the other party may terminate
the Agreement by providing written notice to the party that commits said breach. This notice shall
describe the nature of the breach in detail. The party that receives the notice has five (5) days as of
receipt of the notice to remedy the defect. If the defaulting parity fails to remedy the defect within

the required timeframe, the Agreement shall be immediately cancelled.

{initials in left margin] [initials in left margin] Page 6 of 8

Vf ' I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
/ L translation, to the best of my abilities, of the document in Spanish which I have seen.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 10 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

18. COMPLETE AGREEMENT. This Agreement contains the complete agreement
between the parties. There is no other type of agreement, whether verbal or in writing, that amends
or addresses the object of this Agreement. This Agreement annuls effect any other agreement,

verbal or in writing, between the parties related to that covered by this Agreement.

19. SEVERABILITY. Ifany clause of this Agreement were to be ruled invalid for any
reason, the remaining provisions of the Agreement shall remain effective and valid. If any court
were to declare any clause of this Agreement invalid, but upon limiting its scope, the defect is

remedied, then such clause shall be considered to be drafted as modified by the court.

20. AMENDMENTS. This Agreement may be modified or amended in writing, if the
amendment or modification is signed by the party bound by said amendment. No person has the
authority to amend this Agreement or the relationship existing between the parties verbally or by
way of their actions. A written, signed, and duly dated agreement is required for any amendment
to this Agreement. No amendment shall be valid until it has been accepted in writing by both

parties.

21. APPLICABLE LAW. Any matter related to this Agreement shall be governed by
the laws and regulations of the Commonwealth of Puerto Rico and any legal action shall be filed

in the courts of the Commonwealth of Puerto Rico, Superior Court of San Juan.

22. NOTICE. Any notice required or permitted by this Agreement must be sent far
enough in advance and sent in person or by standard mail with acknowledgement of receipt to the
address stated in the initial paragraph of this Agreement or to any address provided by either of

the parties in section 29 of this agreement.

23. TRANSFER OF OBLIGATIONS. Neither of the parties may assign or transfer
this Agreement without the prior consent of the non-assigning party, whose approval shall not be

unreasonably denied.

24. OBLIGATIONS UPON TERMINATION OF THE AGREEMENT. The

obligations of this Agreement shall remain valid even after the term of such. Any omission
[initials in left margin] [initials in left margin] Page 7 of 8

Vf ; L Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
/-C) translation, to the best of my abilities, of the document in Spanish which I have seen.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 11 of 14

CERTIFIED TRANSLATION

General Counseling and Consulting Services Agreement

(partially or fully) or delay on the part of either party to exercise any right, obligation, or privilege
under this Agreement shall not be considered a waiver by said party of its right to require the

fulfillment of the provisions of this Agreement.

25. AUTHORITY OF THE PARTIES. The parties represent and guarantee that the
officer executing this Agreement on behalf of said party is authorized to do so and that, upon
execution, this Agreement contains the agreements by and between the parties pursuant to their

terms and conditions.

26. ADDRESS FOR NOTICES. The notices required under the terms of this
Agreement shall be made in writing by certified mail or by fax to the following address:
Hospital Attention: Yelitza Lucena Quiles

129 Carretera Km 0.1
Arecibo, Puerto Rico 00612

Contractor Attention: Jamie Rivera Pesante
101 Avenida San Patricio
Suite 960 Maramar Plaza Building
Guaynabo, P.R. 00968

27. NO REPRESENTATION BEYOND THE TEXT. This Agreement comprises
the complete, sole, and total agreement by and between the parties. Both parties expressly certify
that they did not make any representations other than those stated in this agreement. This
Agreement repeals any agreement previously executed for the same services.

IN WITNESS WHEREOF, the parties hereby accept this Agreement due to it being in
accordance with that agreed and they bind themselves to its clauses and conditions, and for the

record, they sign it on the date provided at the beginning of this Agreement.

 

 

 

 

In , Puerto Rico, on ;
[signature] [signature]
HOSPITAL METRO PAVIA HEALTH SYSTEM, INC.
Name: Yelitza Lucena Quiles
Title: Associate Administrator

 

Address: Carr. 129 Km 0.1, Ave. San Luis

Arecibo, PR 00612
Page 8 of 8

‘\j;) I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate

me | translation, to the best of my abilities, of the document in Spanish which I have seen.
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 12 of 14

EXHIBIT 4

‘uaas aney | YI4M ysiueds ul JUaLUNDOP ay} JO ‘SatyIqe Aw JO 3Ssaq ay} O} ‘UO!e;SUeI} | \
ajyeinooe pue andj e S| Sulosa104 ay} ey} Ayy9d ‘40}e|SUeII//90-90# IDDSN ‘eueBas “¥ ueNs ‘| | a

uoljeypasd0y pue uoljejnsay
Ayyioe4 aseoyyeay 404 Aveyasoas Ajndaq

yyJeeH Jo JuUBWyedaq YiedH JO Aueyau9as Aseyasoas Ajndag 8uljoVy
Od!y OWEN, JO YJEBMUOWWO) GW ‘ZINVONAWYY SNe ‘D VNV VSHW ‘af ‘ZONNW S3YxOL “1 OGYVOIY
[0307] [aunjzeusis] [aunjeugis]

8TOZ ‘OE BUNS 01 9TOZ ‘T Ainf :plleA

Ud ‘oqisay
‘L°0 Wy ‘SINT UeS “AAY “GZT “4eD :3e paj}es07 8TT—vT ‘ON IND c ON SN]

“9L0Z ‘ZZ auns UO ‘OdIYy OYaNd ‘UeNs ues UI pajyueID

‘suolje(/nsay sj] pue papuawe se ‘GgGT ‘9Z AUNTS Jo TOT saquuiny 197 0} JUensund
UO!}EI0AAI 0} JAIGns ‘suedA OM} JO WI} e JOJ B}eP SIY} UO pa}eIO] SI 3! YDIYM U! BuIpjing pue ays ay ye ‘AjI9eded paq OEZ e YUM

SG4d (9T) NJALXIS JAISNALNI AUVNITdIOSIGILINW GNV SG3¢ (9T) SAISNSLNI 1VLVNOIN SAGNTONI
jeydsoH
se ajesado o|
‘Qu ‘SadiAas AyluNWWO? YYeaH !uosns 40}20q
jo
OdlD3SYV VIAVd 1VLIdSOH
OL

JSN390I1
sly} sjueis Aqaja}H

NOILVLIGIYDIV GNV NOILVINDSAY
ALINDV4 JYVIHLIWIH YOd AYVLAYIAS ALNdIG
yie2H JO JUaWed|ag
OOIY OLYANd
JO HLIV3MNOWWO?)

 

NOILWISNVUL GalMLLYao
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 13 of 14

EXHIBIT 5

‘uaas aney | YIYM ysiueds ul JUaWNION ay} JO ‘salj]Iqe AW Jo Jsaq ay} 0} ‘UOI}e/SUes} ) |
a}esnooe pue and} e S| SulOSas0} ay} ey} AylWAd ‘10}e|SUeI1//90-90# IDDSN ‘euseBas “9 uens ‘| | N

 

  

yyeaH JO AyeyasIaS Asejausas Ajndaq
SOVd ‘SNVV4 ‘GW ‘opealay zanbupoy jaejey “bsg ‘OBE ZOYUNN || ED1U0Ia,

 

Ud ‘oqiaay
‘L°0 “Wy ‘SIN] ues “aAY ‘6ZT “4429 23 payes07 8IT — VT ‘v0 — 86 ‘ON IND Z ON ‘311

0202 ‘O€ BUNS 0} BTOZ ‘T Aine :pilen
‘8T0Z ‘8 isnsny uo ‘ody OYANd ‘ueNs ues Ul payUeBIDH

‘suoljejnday si pue papuawe se ‘G9GT ‘9Z AUNTS JO TOT JAqUINN 397 0} JUeNSuNnd
UO!}EIOAS 0} Walqns ‘(s)sead Z JO Wa} e JOJ BJep SI} UO p|}ed0] SI 1! YIYM Ul BUIPjINg pue ays ay} ye ‘AjIDeded pag OEZ e YUM
S34 (9T) N34LXIS JAISNILNI AYWNITdIOSIGILINW GNV SG3d (9T) JAISNILNI TVLVNOIN SIGNTONI

W1LIdSOH
se ajesado o|

‘2u] ‘SadiAsas Aylunwiwos Yea} 1uOsNns 10390q
jo
OdlDAYV VIAVd 1V.LIdSOH
OL

4ASN39N1
siy} sjueis AqaiayH

NOILV.LIGSYDDV GNV NOILVIND3Y

ALIMNDV4 FYVIHLIVIH YOd AYVLIYDAS ALNdIAG GiFsh 40 qesnIpedss
ODIY OLYINd JO LNIWNYSAOD

 

NOILVWISNV&UL GaIsILYaS
Case 3:19-cv-01582-MDM Document 55-2 Filed 10/24/19 Page 14 of 14

 

EXHIBIT 6
CERTIFIED TRANSLATION
COMMONWEALTH OF
PUERTO RICO
Department of Health
COMMONWEALTH OF PUERTO RICO
DEPUTY SECRETARY FOR HEALTH CARE FACILITY
REGULATION AND ACCREDITATION
CERTIFICATE NO. 14-118
CERTIFICATE OF CONVENIENCE
AND NECESSITY
FACILITY NAME AND TYPE: Hospital Pavia Arecibo
LOCATION: Carr. 129, Ave. San Luis, Km. 0.7, Arecibo, P.R.
OWNER: Dr. Susoni Health Community Services, Inc.
AUTHORIZED ACTION: Facility name is changed from “Hospital Dr. Cayetano Coll y

Toste” to “Hospital Pavia Arecibo”.

| certify that the action authorized herein will provide the necessary services for the population to be
served and/or will not unduly affect existing services, contributing to the orderly and adequate
development of healthcare services pursuant to Article 3 of Act 2 of November 7, 1975, as amended.

By the authority vested in me under said Act, | hereby issue this Certificate, subject to the following
conditions:

1. Should satisfactory progress fail to be demonstrated within 12 months of the date of issue, the
Certificate will expire. Requests for reconsideration to alter what has been authorized or to extend
the term of validity, will be considered in accordance with Administrative Regulations and
healthcare plans in effect, at the time the same are filed, as applicable.

2. The Certificate may be revoked at any time, if it is demonstrated that the information provided
by petitioner is incorrect.

wen

i ‘y

49 43 Ag
Chitin A)

ANA C. RIUS ARMENDARIZ, MD
SECRETARY OF HEALTH

 

October 2, 2014
[Logo]
Commonwealth of Puerto Rico
Department of Health
Deputy Secretary for Healthcare Facility
[Initials] Regulation and Accreditation

1G / |, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
/ (| translation, to the best of my abilities, of the document in Spanish which | have seen.

\ \
